Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 and 18-19 are pending.
Applicants’ amendments, filed on 11/09/2021, have each been entered into the record. Applicants have amended claim 1 to newly recite the limitation “reducing swelling”. Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 13-14 are directed to a non-elected composition further comprising an additional therapeutic agent (see Remarks filed on 01/22/2020). Therefore, claims 1-12, 15-16 and 18-19 are subject of the Office action below.

Claim Rejections - 35 USC § 103-Maintained
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Armstrong (US Pub. No. 20130217741, published 08/22/2013, cited in the previous Office action) in view of: i) Hoosen (Genitourinary Medicine, 1995, 71, 155-157, cited in the previous Office action); and ii) Austin (J. Clinical Microbiology, 2005, 43(9), 4492-4497, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 08/09/2021, of which said reasons are herein reiterated.
Claim Interpretation
Independent claim 1 is directed to a method of relieving pain (emphasis added), reducing swelling (emphasis added, newly added limitation), and/or promoting wound healing (emphasis added), in a patient due to tissue damage as a result of at least one condition selected from the group consisting of Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis and 
Based upon the recitation of the “and/or” limitation, instant claim 1 is interpreted as:
1) A method of relieving pain, reducing swelling, or promoting wound healing; or 
2) A method of relieving pain, reducing swelling, and promoting wound healing.
Similar to method claim 1, Armstrong teaches pharmaceutical approach to relieving pain (emphasis added), reducing inflammation and edema, promoting wound healing (emphasis added), and reversing tissue induration and granulation.  A topical composition comprising from about 5 wt% to 12.5 wt% of metronidazole in a pharmaceutically acceptable non-aqueous vehicle was applied to damaged surface skin and tissues of patients and over the course of treatments, the patients experienced significant pain relief and wound healing. Please see abstract, ¶s 0011, 0018, Examples 1-5 and reference claims 1-16. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment (see abstract).  
The claimed range of from about 5 wt% to 25 wt% of metronidazole overlaps or lies within the range disclosed by Armstrong because Armstrong teaches from about 5 wt% to 12.5 wt% of metronidazole (see discussions above). Therefore, the selection of specific amount of metronidazole, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example, Armstrong at ¶ 0059, states:
“Actual dosage levels of active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active compound(s) that is effective to achieve the desired therapeutic response for a particular patient, compositions, and mode of administration. It is within the skill of the art to start doses of the pharmaceutical compound at levels lower than required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved” (emphasis added).


A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of from about 5 wt% to 25 wt% of metronidazole in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
According to Armstrong, oral and intravenous forms of metronidazole is frequently associated with a number of serious side effects, which include, but not limited to: 
1) GI manifestations (nausea, vomiting, a metallic taste in the mouth or inflammation of oral cavity), see ¶ 0006.
2) neurological side effects (numbness or tingling of the extremities), which can be debilitating, often irreversible, and necessitate stopping metronidazole. Please see ¶ 0006.
3) Life-threatening serious hematological cardiovascular or renal complications (see ¶ 0006).
4) Overgrowth of opportunistic organisms (see ¶ 0006). 
5) Adverse interaction with other medications (see ¶ 0006).
One advantage of the composition is that topical administration of metronidazole results in a primarily local effect, and thus, side effects observed from systemic administration are avoided (see abstract).	
Furthermore, Armstrong discloses that topical metronidazole has previously been used for a number of skin conditions or as a topical vaginal preparation in the treatment of vaginal infections. However, these preparations are contained in a medium containing alcohol, which would result in stinging and burning when used on damaged skin or exposed to tissue in a wound. Thus, it would be advantageous to provide a topical composition that overcomes the shortcomings of the prior art. Please see ¶ 0007. 
Although Armstrong teaches a pharmaceutical approach to using a topical metronidazole for relieving pain and promoting wound healing in a patient with damaged surface skin and tissues (see discussions above), Armstrong is not explicit in teaching pain and swelling as clinical symptoms of at least one condition selected from the group consisting of Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis and superficial thrombophlebitis.
However, the claimed invention would have been obvious over Armstrong because it was known in the art that Bartholin cysts and Bartholin abscess are characterized by pain and swelling.
For example, Hoosen teaches pain and swelling among the clinical symptoms of Bartholin abscess (see page 156, under the title “Results”). Hoosen teaches that: i) the abscesses of the Bartholin’s glands is caused by polymicrobial infection (see page 155); and ii) the analysis of an aspirate of the Bartholin’s abscess, reveals Bacteroides species among the polymicrobial (see 155-156, under the title “Microbiological methods” and Table 2).
Furthermore, Austin teaches Bacteroides species among the polymicrobial that are susceptible to topical metronidazole (see last ¶ on page 4494 through page 4495 and Table 1). Austin relates to the susceptibility of polymicrobial to metronidazole (see abstract).
Therefore, at the instant invention was filed, a person skilled in the art would have found it obvious to modify Armstrong with Hoosen and Austin, in order to apply a topical composition comprising metronidazole in a non-aqueous vehicle, to damaged surface skin and tissues of a patient, wherein the tissue damage is as a result of at least one condition (e.g., Bartholin’s abscess). 
This is because:
1) Similar to method claim 1, Armstrong teaches a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above.
2) Hoosen teaches pain and swelling among the clinical symptoms of Bartholin abscess. Hoosen teaches that: i) the abscesses of the Bartholin’s glands is caused by polymicrobial infection; and ii) the analysis of an aspirate of the Bartholin’s abscess, reveals Bacteroides species among the polymicrobial. Please see discussions above.
3) Austin teaches Bacteroides species among the polymicrobial that are susceptible to topical metronidazole (see discussions above).
One of the ordinary skill in the art would have had a reasonable expectation that the application of the topical metronidazole composition to the damaged surface skin and tissues of the patient, would, for example, relief pain, reduce swelling and/or promote wound healing in the patient.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 2, Armstrong teaches non-aqueous carrier (see discussions above).
Regarding claim 3, Hoosen teaches Bartholin’s abscess (see discussions above).
Regarding claim 4, Armstrong teaches metronidazole at 10 wt% (see Example 5).
Regarding claims 5-6, Armstrong teaches white petroleum (USP). Please see ¶ 0013 and reference claim 7. 
Regarding claim 7, Armstrong teaches, wherein the composition can be formulated in the form of an ointment, lotion, gel, foam or cream (see ¶ 0015 and reference claim 8).
Regarding claims 8-9, Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg. Please see ¶ 0024 and reference claims 9-11.
The claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), are art-recognized variables (see discussions above), overlaps or lies within the range disclosed by Armstrong because Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg (see discussions above). Therefore, the selection of specific amount of metronidazole, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example, Armstrong at ¶ 0059, states:
“Actual dosage levels of active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active compound(s) that is effective to achieve the desired therapeutic response for a particular patient, compositions, and mode of administration. It is within the skill of the art to start doses of the pharmaceutical compound at levels lower than required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved” (emphasis added).

It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9).
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 10, Armstrong teaches, wherein the composition can be applied between from 2 to 4 times daily. Please see ¶ 0024 and reference claim 12.
Regarding claim 11, Armstrong teaches a composition having a fluffy texture (see Example 1 and reference claim 13).
Regarding claim 12, Armstrong teaches metronidazole as the sole active agent (see Example 1).
The invention of claim 1 is further limited by claims 15-16, to means by which the topical composition is applied over the area of the skin. Specifically, claims 15-16 require that the composition is applied by: i) hand rubbing the composition over the entire area of the skin (claim 15); or ii) using applicator pads, swabs, roller bottles, felt tip, or sponge tip applicators (claim 16).
Regarding claims 15-16, Armstrong at ¶ 0034, states:
“Without wishing to be bound by any particular theory, it is believed that the use of metronidazole by direct application to the diseased or otherwise affected is primarily a local effect. Minimal systemic absorption is observed and therefore systemic side effects are effectively reduced or eliminated. As such, the dose of metronidazole can be altered for specific tissue and applied directly to the diseased or otherwise effected area thereby increasing the efficacy of the medication.” (emphasis added).

Accordingly, since Armstrong implicitly provides guidance for any means to directly apply the composition to the area of tissue damage (see discussions above), an artisan of the ordinary skill would have had a reasonable expectation that a direct application of a topical metronidazole composition to the damaged skin area by any of the means recited in claims 15-16, would for example, relief pain and/or promote wound healing in the patient. A person skilled in the art would have reasonably expected that any means employed in applying the topical metronidazole composition to the damaged skin area, would result in, for example, relieving pain and/or promoting wound healing in the patient. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The claimed means don’t provide an unexpected result, unless evidence to the contrary. Therefore, claims 15-16 are obvious over Armstrong, Hoosen and Austin.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Armstrong reference (pages 5-6 and 8 of Remarks):
Applicants argue stating that: i) Armstrong discloses that topical metronidazole has been used to treat vaginal infections, however, a vaginal infection is not synonymous with a Bartholin’s abscess infection; and ii) a compound that treats a vaginal infection will not necessarily treat work to treat a Bartholin’s abscess infection. Please see pages 5-6 and 8 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the instant invention (e.g., claim 1), recites a method of relieving pain (emphasis added), reducing swelling (emphasis added),  and/or promoting wound healing (emphasis added), in a patient due to tissue damage as a result of at least one condition selected from the group consisting of Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis and superficial thrombophlebitis, wherein the method comprises applying a topical composition comprising from about 5 wt% to 25 wt% of metronidazole in a pharmaceutically acceptable carrier, to an area of a patient’s skin having tissue damage (emphasis added). Applicants’ arguments are not commensurate in scope with the instant invention (e.g., claim 1), because instant invention (e.g., claim 1), did not recite a method of treating a Bartholin’s abscess infection.
Armstrong teaches pharmaceutical approach to relieving pain (emphasis added), reducing inflammation and edema, promoting wound healing (emphasis added), and reversing tissue induration and granulation, wherein a topical composition comprising from about 5 wt% to 12.5 wt% of metronidazole in a pharmaceutically acceptable non-aqueous vehicle was applied to damaged surface skin and tissues of patients and over the course of treatments, the patients experienced significant pain relief and wound healing. Please see discussions above.
Applicants’ arguments are not commensurate with the scope of the instant invention (e.g., claim 1), because instant invention (e.g., claim 1), did not recite a method of treating a Bartholin’s abscess infection.
Hoosen reference (pages 6-8 of Remarks):
Although Applicants acknowledge that it was known in the art that Bartholin’s abscess may be caused by polymicrobial infection (citing Lee reference), Applicants argue alleging that Hoosen fails to teach: i) that Bartholin’s abscess is caused by polymicrobial infection; and ii) Bacteroides species among the polymicrobial that caused Bartholin’s abscess. Please see pages 6-8 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because Hoosen states:
“Abscesses of the Bartholin's glands are frequently seen in patients attending gynaecology outpatient departments. The aetiology of these abscesses is known to be polymicrobial, although Neisseria gonorrhoeae is still thought to be the initiating organism. Anaerobes, in particular Bacteroides species are the commonest organisms isolated from such abscesses. This is in keeping with the fact that female genital tract infections commonly involve anaerobic bacteria.” Emphasis added. Please see page 155.

Austin reference (pages 7-8 of Remarks):
Applicants allege that Austin did not teach Bacteroides species among the polymicrobial that are susceptible to topical metronidazole pages 7-8 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because Austin states:
“Antimicrobial susceptibility testing of anaerobic gram-negative rods recovered from the women before and after treatment (Table 1) revealed a marked and sustained increase in the proportion of clindamycin-resistant anaerobic gram-negative rods from women following therapy with clindamycin but not metronidazole.” Emphasis added. Please see page 155.

	Bacteroides species recited in Table 1 of Austin, belong to anaerobic gram-negative rods (see title of Table 1). Furthermore, a person skilled in the art would have readily understood the lack of metronidazole-resistant anaerobic gram-negative rods (e.g., Bacteroides species, see Table 1 of Austin), following metronidazole treatment, as meaning Austin teaches Bacteroides species among the polymicrobial that are susceptible to topical metronidazole.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

The rejection of claims 1-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Armstrong (US Pub. No. 20130217741, published 08/22/2013, cited in the previous Office action) in view of: i) Lee (Genitourinary Current Urology, 2014, 8, 22-25, cited in the previous office action); and ii) Selim (Archives of Gynecology and Obstetrics, 2011, 284, 1449-1453, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 08/09/2021, of which said reasons are herein reiterated.
The corresponding teachings of Armstrong are described above, and hereby incorporated into the instant rejection.
Although Armstrong teaches a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues (see discussions above), Armstrong is not explicit in teaching pain and swelling as clinical symptoms of at least one condition selected from the group consisting of Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis and superficial thrombophlebitis.
However, the claimed invention would have been obvious over Armstrong because it was known in the art that Bartholin cysts and Bartholin abscess are characterized by pain and swelling.
For example, Lee teaches pain and swelling among the clinical symptoms of cysts and abscesses of the Bartholin’s glands (see page 23, under the title “Clinical Manifestations and Symptoms”). Lee discloses that: i) the cysts and abscesses of the Bartholin’s glands are caused by polymicrobial infection; and ii) the analysis of the cysts and abscesses of the Bartholin’s glands reveals, for example, Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial found. Please see Table 1.
Furthermore, Selim teaches Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial that are susceptible to metronidazole (see Table 2).
Therefore, at the instant invention was filed, a person skilled in the art would have found it obvious to modify Armstrong with Lee and Selim, in order to apply a topical composition comprising metronidazole in a non-aqueous vehicle, to damaged surface skin and tissues of a patient, wherein the tissue damage is as a result of at least one condition (e.g., Bartholin’s abscess). 
This is because:
1) Similar to method claim 1, Armstrong teaches a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above.
2) Lee teaches pain and swelling among the clinical symptoms of cysts and abscesses of the Bartholin’s glands. Lee discloses that: i) the cysts and abscesses of the Bartholin’s glands are caused by polymicrobial infection; and ii) the analysis of the cysts and abscesses of the Bartholin’s glands reveals, for example, Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial found. Please see discussions above.
3) Selim teaches Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial that are susceptible to metronidazole (see discussions above).
One of the ordinary skill in the art would have had a reasonable expectation that the application of the topical metronidazole composition to the damaged surface skin and tissues of the patient, would, for example, relief pain, reduce swelling and/or promote wound healing in the patient.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 2, Armstrong teaches non-aqueous carrier (see discussions above).
Regarding claim 3, Lee teaches Bartholin’s abscess (see discussions above).
Regarding claim 4, Armstrong teaches metronidazole at 10 wt% (see Example 5).
Regarding claims 5-6, Armstrong teaches white petroleum (USP). Please see ¶ 0013 and reference claim 7. 
Regarding claim 7, Armstrong teaches, wherein the composition can be formulated in the form of an ointment, lotion, gel, foam or cream (see ¶ 0015 and reference claim 8).
Regarding claims 8-9, Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg. Please see ¶ 0024 and reference claims 9-11.
The claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), are art-recognized variables (see discussions above), overlaps or lies within the range disclosed by Armstrong because Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg (see discussions above). Therefore, the selection of specific amount of metronidazole, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example, Armstrong at ¶ 0059, states:
“Actual dosage levels of active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active compound(s) that is effective to achieve the desired therapeutic response for a particular patient, compositions, and mode of administration. It is within the skill of the art to start doses of the pharmaceutical compound at levels lower than required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved” (emphasis added).

It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9).
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 10, Armstrong teaches, wherein the composition can be applied between from 2 to 4 times daily. Please see ¶ 0024 and reference claim 12.
Regarding claim 11, Armstrong teaches a composition having a fluffy texture (see Example 1 and reference claim 13).
Regarding claim 12, Armstrong teaches metronidazole as the sole active agent (see Example 1).
The invention of claim 1 is further limited by claims 15-16, to means by which the topical composition is applied over the area of the skin. Specifically, claims 15-16 require that the composition is applied by: i) hand rubbing the composition over the entire area of the skin (claim 15); or ii) using applicator pads, swabs, roller bottles, felt tip, or sponge tip applicators (claim 16).
Regarding claims 15-16, Armstrong at ¶ 0034, states:
“Without wishing to be bound by any particular theory, it is believed that the use of metronidazole by direct application to the diseased or otherwise affected is primarily a local effect. Minimal systemic absorption is observed and therefore systemic side effects are effectively reduced or eliminated. As such, the dose of metronidazole can be altered for specific tissue and applied directly to the diseased or otherwise effected area thereby increasing the efficacy of the medication.” (emphasis added).

Accordingly, since Armstrong implicitly provides guidance for any means to directly apply the composition to the area of tissue damage (see discussions above), an artisan of the ordinary skill would have had a reasonable expectation that a direct application of a topical metronidazole composition to the damaged skin area by any of the means recited in claims 15-16, would for example, relief pain and/or promote wound healing in the patient. A person skilled in the art would have reasonably expected that any means employed in applying the topical metronidazole composition to the damaged skin area, would result in, for example, relieving pain and/or promoting wound healing in the patient. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The claimed means don’t provide an unexpected result, unless evidence to the contrary. Therefore, claims 15-16 are obvious over Armstrong, Lee and Salem.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Response to the Applicants’ Arguments
Lee reference (page 10 of Remarks):
Applicants fail to address the specific grounds of rejection set forth in the previous Office action and reiterated above. Applicants state that not one study had been performed as of 2104 (when lee was published), considering the use of a topical metronidazole to treat Bartholin’s access (emphasis added). Please see page 10 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
Applicants’ arguments are not commensurate in scope with the instant invention (e.g., claim 1), because instant invention (e.g., claim 1), did not recite a method of treating a Bartholin’s abscess infection. The instant invention (e.g., claim 1), recites a method of relieving pain (emphasis added), reducing swelling (emphasis added),  and/or promoting wound healing (emphasis added), in a patient due to tissue damage as a result of at least one condition selected from the group consisting of Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis and superficial thrombophlebitis, wherein the method comprises applying a topical composition comprising from about 5 wt% to 25 wt% of metronidazole in a pharmaceutically acceptable carrier, to an area of a patient’s skin having tissue damage (emphasis added). 
Selim reference (pages 9-10 of Remarks):
Applicants argue stating that: i) although Selim teaches Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial that are susceptible to oral metronidazole, there is nothing in Selim that would suggest that Escherichia coli, Staphylococcus and Streptococcus, would be susceptible to a topical metronidazole. Please see pages 9-10 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because according to Armstrong, oral and intravenous forms of metronidazole is frequently associated with a number of serious side effects, which include, but not limited to: 
1) GI manifestations (nausea, vomiting, a metallic taste in the mouth or inflammation of oral cavity), see ¶ 0006.
2) neurological side effects (numbness or tingling of the extremities), which can be debilitating, often irreversible, and necessitate stopping metronidazole. Please see ¶ 0006.
3) Life-threatening serious hematological cardiovascular or renal complications (see ¶ 0006).
4) Overgrowth of opportunistic organisms (see ¶ 0006). 
5) Adverse interaction with other medications (see ¶ 0006).
One advantage of the composition is that topical administration of metronidazole results in a primarily local effect, and thus, side effects observed from systemic administration are avoided (see abstract). 
Therefore, it would have been obvious to one skilled in the art that Escherichia coli, Staphylococcus and Streptococcus, would be susceptible to a topical metronidazole. The person skilled in the would have found it obvious to select topical metronidazole over oral metronidazole, for the advantages disclose in Armstrong. 
It is noted that Applicants have not provided any evidence in the record that would support what appears to be the Applicants’ position alleging that Escherichia coli, Staphylococcus and Streptococcus, would not be susceptible to a topical metronidazole.
Applicants’ arguments alleging an unexpected and a surprising observation that application of a topical metronidazole of the instant invention, was found to relieve pain and swelling in an infected subject infected (see page 10 of Remarks), have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case, it the time the instant invention was filed:
1) A pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues, was known in the art. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation. For example, Armstrong provides exemplary embodiments of using a topical metronidazole for t relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. Please see discussions above.
2) It was known in the art that pain and swelling well known clinical symptoms of the polymicrobial infection of cysts and abscesses of the Bartholin’s glands. Please see discussions above.
3) Susceptibility of polymicrobial to metronidazole, was known in the art. Please see discussions above.
Therefore, it would not have been a surprising and unexpected observation that application of a topical metronidazole, was found to result in relieving pain, reducing swelling and/or promoting wound healing in a patient with damaged surface skin and tissues.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
	
The rejection of claims 1-12, 15-16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Armstrong (US Pub. No. 20130217741, published 08/22/2013, cited in the previous Office action)  in view of: i) Hoosen (Genitourinary Medicine, 1995, 71, 155-157, cited in the previous Office action); and ii) Austin (J. Clinical Microbiology, 2005, 43(9), 4492-4497, cited in the previous Office action) as applied to claims 1-12 and 15-16 above, and further in view of: i) Charbonnel (La Revue de medicine interne, 2012, 33, 643-645, cited in the previous Office action); and ii) Chow (Antimicrobial Agents and Chemotherapy, 1978, 13(3), 416-418, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 08/09/2021, of which said reasons are herein reiterated.
The limitations of claims 1-12 and 15-16, as well as the corresponding teachings of Armstrong, Hoosen and Austin, are described above and hereby incorporated into the instant rejections.
The invention of claims 18-19, are similar to claim 1, however, claims 18-19, differ slightly from claim 1 in that the claims require, wherein the tissue damage is as a result of: i) cellulitis (claim 18); and ii) superficial thrombophlebitis (claim 19).
Armstrong, Hoosen and Austin differ from claims 18-19 only insofar as the cited references do not combine to explicitly teach the limitation of claims 18-19.
Charbonnel is cited for disclosing Campylobacter fetus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy (see abstract).
Chow is cited teaching the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole (see title of the article, abstract and Table 2).
Therefore, it would have been obvious to modify Armstrong, Hoosen and Austin with Charbonnel and Chow in order to apply a topical metronidazole to a cellulitis and superficial thrombophlebitis patient with damaged surface skin and tissues due to Campylobacter fetus infected, with a reasonable expectation of, for example, relieving pain and/or promoting wound healing in the patient. 
This is because:
 1) Armstrong, Hoosen and Austin, combine to provide a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above; and
2) Charbonnel and Chow combine to teach: 1) Campylobacter fetus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy; and 2) the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Chow and Charbonnel references (page 11 of Remarks):
Applicants’ allegation that there is no nexus between: 1) Armstrong, Hoosen and Austin; with 2) Charbonnel and Chow (see page 11 of Remarks), have been fully considered but they are not found to be persuasive.
This is because Armstrong, Hoosen and Austin, combine to provide a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above.
Charbonnel and Chow combine to teach: 1) Campylobacter fetus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy; and 2) the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole. Please see discussions above.
Therefore, it would have been obvious to modify Armstrong, Hoosen and Austin with Charbonnel and Chow in order to apply a topical metronidazole to a cellulitis and superficial thrombophlebitis patient with damaged surface skin and tissues due to Campylobacter fetus infection, with a reasonable expectation of, for example, relieving pain and/or promoting wound healing in the patient. 
Applicants argue stating that although Chow teaches oral metronidazole administration, there is nothing in Chow that would suggest a topical metronidazole treatment. Please see page 11 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because according to Armstrong, oral and intravenous forms of metronidazole is frequently associated with a number of serious side effects, which include, but not limited to: 
1) GI manifestations (nausea, vomiting, a metallic taste in the mouth or inflammation of oral cavity), see ¶ 0006.
2) neurological side effects (numbness or tingling of the extremities), which can be debilitating, often irreversible, and necessitate stopping metronidazole. Please see ¶ 0006.
3) Life-threatening serious hematological cardiovascular or renal complications (see ¶ 0006).
4) Overgrowth of opportunistic organisms (see ¶ 0006). 
5) Adverse interaction with other medications (see ¶ 0006).
One advantage of the composition is that topical administration of metronidazole results in a primarily local effect, and thus, side effects observed from systemic administration are avoided (see abstract). 
Therefore, it would have been obvious to one skilled in the art to employ a topical metronidazole treatment for the advantages of topical metronidazole over oral and intravenous forms of metronidazole. 
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

The rejection of claims 1-12, 15-16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Armstrong (US Pub. No. 20130217741, published 08/22/2013, cited in the previous Office action) in view of: i) Lee (Genitourinary Current Urology, 2014, 8, 22-25, cited in the previous office action); and ii) Selim (Archives of Gynecology and Obstetrics, 2011, 284, 1449-1453, cited in the previous Office action) as applied to claims 1-12 and 15-16 above, and further in view of: i) Sengupta (US Pub. No. 20160346294, published 12/01/2016, cited in the previous Office action); and ii) Brook (J. Pediatric Surgery, 1998, 33(8), 1279-1282, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 08/09/2021, of which said reasons are herein reiterated.
The invention of claims 18-19, are similar to claim 1, however, claims 18-19, differ slightly from claim 1 in that the claims require, wherein the tissue damage is as a result of: i) cellulitis (claim 18); and ii) superficial thrombophlebitis (claim 19).
Armstrong, Lee and Selim differ from claims 18-19 only insofar as the cited references do not combine to explicitly teach the limitation of claims 18-19.
Sengupta is cited for disclosing cellulitis as a painful skin bacterial infection which is usually caused by Staphylococcus or Streptococcus (see ¶ 0056).
Similar to Sengupta, Brook is cited teaching superficial thrombophlebitis as a bacterial infection caused by polymicrobial that includes, but not limited to Staphylococcus and Streptococcus (see title of the article and abstract).
Therefore, it would have been obvious to modify Armstrong, Lee and Selim with Sengupta and Brook in order to apply a topical metronidazole to a cellulitis and superficial thrombophlebitis patient with damaged surface skin and tissues due to Staphylococcus or Streptococcus infection, with a reasonable expectation of, for example, relieving pain and/or promoting wound healing in the patient. This is because:
 1) Armstrong, Lee and Selim, combine to provide a pharmaceutical approach to using a topical metronidazole for relieving pain and/or promoting wound healing in a patient with damaged surface skin and tissues. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above; and
2) Sengupta and Brook combine to teach: 1) polymicrobial that includes, but not limited to Staphylococcus and Streptococcus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy; and 2) the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole. Please see discussions above.
3) Furthermore, the susceptibility of Staphylococcus and Streptococcus to metronidazole was well known in the art at the time the instant invention was made (see Selim discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Selim reference (page 12 of Remarks):
Applicants argue stating that: i) although Selim teaches Escherichia coli, Staphylococcus and Streptococcus, among the polymicrobial that are susceptible to oral metronidazole, there is nothing in Selim that would suggest that Escherichia coli, Staphylococcus and Streptococcus, would be susceptible to a topical metronidazole. Please see page 12 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ arguments are essentially the same as the previous arguments against the Selim reference (see discussions above), which have been addressed (see discussions above). Therefore, the Examiner applies the same response hereto.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629